UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4167


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHET PAJARDO,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00323-WDQ-13)


Submitted:    September 29, 2009            Decided:   November 4, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Lawlor, Andrew R. Szekely, LAWLOR & ENGLERT, LLC,
Greenbelt, Maryland, for Appellant.     John Walter Sippel, Jr.,
Assistant United States Attorney, Jason M. Weinstein, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chet Pajardo pled guilty pursuant to a written plea

agreement to conspiracy to possess with intent to distribute and

to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. § 846 (2006).         In accordance with the negotiated term

of imprisonment detailed in the supplemental plea agreement, see

Fed. R. Crim. P. 11(c)(1)(C) (permitting parties to agree to a

specific sentence that is binding on the district court upon

acceptance of the plea agreement), Pajardo was sentenced by the

district court to 151 months’ imprisonment.            Finding no error,

we affirm.

            Appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he asserts there are

no meritorious issues for appeal but questions the adequacy of

the Fed. R. Crim. P. 11 hearing and the reasonableness of the

sentence.     Pajardo filed a pro se supplemental brief, alleging

that the Government breached the plea agreement and that his

counsel provided ineffective assistance.          The Government elected

not to file a responsive brief.

             Initially,   counsel    questions    whether   the     district

court complied with the requirements of Rule 11.            As Pajardo did

not seek to withdraw his guilty plea in the district court or

otherwise     preserve    any    alleged   Rule   11   error   by     timely

objection, review by this court is for plain error.                   United

                                     2
States   v.    Dominguez      Benitez,    542     U.S.   74,   76   (2004);    United

States v. Martinez, 277 F.3d 517, 524 (4th Cir. 2002).                               To

establish plain error, the defendant must show that an error

occurred, that the error was plain, and that the error affected

the defendant’s substantial rights.                United States v. Olano, 507

U.S. 725, 732-34 (1993); United States v. Massenburg, 564 F.3d

337, 342-43 (4th Cir. 2009) (stating defendant bears burden of

establishing each of the plain error requirements).                           We have

reviewed      the    record     and   conclude      that    the     district       court

committed no reversible error in the Rule 11 hearing.

              Counsel    also    questions        the    reasonableness       of    the

sentence imposed by the district court.                    Appellate review of a

district      court’s    imposition      of   a    sentence    is    for    abuse     of

discretion.         Gall v. United States, 552 U.S. 38, __, 128 S. Ct.

586, 591 (2007).           After determining that Pajardo voluntarily

assented to the specific sentence detailed in the supplemental

plea agreement, the district court accepted the agreement.                           See

Fed. R. Crim. P. 11(c)(3) (permitting court to either “accept

the agreement, reject it, or defer a decision until the court

has reviewed the presentence report”).                   The sentence imposed by

the court comported with the terms of the agreement.                       Therefore,

the court did not abuse its discretion in imposing the chosen

sentence.



                                          3
               Next, Pajardo asserts that the Government breached the

terms of the plea agreement by failing to move for an additional

one-level       reduction      under    U.S.     Sentencing       Guidelines       Manual

(“USSG”) § 3E1.1(b) (2005).                 “‘It is well-established that the

interpretation of plea agreements is rooted in contract law, and

that each party should receive the benefit of its bargain.’”

United       States   v.    Bowe,     257   F.3d   336,     345    (4th     Cir.    2001)

(quoting United States v. Peglera, 33 F.3d 412, 413 (4th Cir.

1994)).        We review questions regarding the interpretation of

plea agreements de novo and factual questions for clear error.

United States v. Chase, 466 F.3d 310, 314 (4th Cir. 2006).

               Pursuant to the terms of the original plea agreement,

the Government stated that it would move for an additional one-

level     decrease         under    USSG     § 3E1.1(b)      “in     recognition       of

[Pajardo’s]       timely      notification       of   his     intention      to    plead

guilty.”       The presentence report awarded Pajardo the full three-

level reduction available under § 3E1.1 in anticipation of the

Government’s motion.              However, this provision was rendered moot

when     the    district      court    accepted       the    negotiated      151-month

sentence outlined in the supplemental plea agreement.                               Since

Pajardo voluntarily entered into the supplemental plea agreement

and    was     sentenced     in    accordance      with     its    terms,    he    cannot

establish that the Government breached the plea agreement.



                                             4
               Finally,          Pajardo       alleges           that       his     trial    counsel

provided       ineffective         assistance             by    failing      to     object    to   the

Government’s          alleged          breach        of        the    plea       agreement.         An

ineffective          assistance         of      counsel          claim       generally       is     not

cognizable on direct appeal, but should instead be asserted in a

post-conviction            motion      under     28        U.S.C.A.         § 2255    (West       Supp.

2009).     See United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).          We may address a claim of ineffective assistance on

direct    appeal          only    if    counsel’s          ineffectiveness            conclusively

appears from the record.                     United States v. Baldovinos, 434 F.3d

233,     239    (4th       Cir.     2006).            As        previously        discussed,       the

Government          did    not    breach       the    terms          of    the    plea   agreement.

Therefore, because the record does not conclusively establish

that counsel was ineffective, the claim is not cognizable on

direct appeal.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,       of    his    right       to    petition          the       Supreme    Court    of   the

United States for further review.                          If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                               Counsel’s motion must state

                                                  5
that a copy thereof was served on the client.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       6